 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ANDRE MARVIN JENNINGS,            )          NO. EDCV 20-00028-ODW (KS)
11                Petitioner,          )
12         v.                          )
                                       )          ORDER ACCEPTING FINDINGS AND
13   PEOPLE OF THE STATE OF            )          RECOMMENDATIONS OF UNITED
14   RIVERSIDE CA,                     )          STATES MAGISTRATE JUDGE
                     Respondent.       )
15
     _________________________________ )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20   States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21   and no Objections have been filed with the Court. Having completed its review, the Court
22   accepts the findings and recommendations set forth in the Report.         Accordingly, IT IS
23   ORDERED that: (1) Petition’s request for a stay is DENIED; (2) the Petition is DENIED; and
24   (3) Judgment shall be entered dismissing this action without prejudice.
25
26   DATED: March 24, 2020                          ________________________________
27                                                               OTIS D. WRIGHT, II
                                                          UNITED STATES DISTRICT JUDGE
28
